Hall, Justice.
There is a single question in this case, viz. whether the attestation of a mortgage to a corporation, by an employé of the corporation, together with one other witness, can prove the execution of the mortgage so as to carry it properly to record. The attesting employé did not conduct the transaction out of which grew the debt that the mortgage was given to secure, although he extended the time of payment after the debt fell due, and took the mortgage, to secure it. That his attestation and proof of the execution of the instrument was sufficient to *571carry it to record, was held by this court in two analogous cases, viz. Welsh et al. vs. Lewis & Son et al., 71 Ga. 387, in which it was held that where a mortgage on personalty was attested only by a brother-in-law of the mortgagee, who was a notary, this did not render it illegal or its record bad (Id. 390-1), and Wardlaw vs. Mayer, Son & Co., October term, 1886, (77 Ga. 620), in which it was held that a mortgage, attested by a notary who was the attorney at law for both parties, selected by them to embody their contract in writing, was properly executed and properly admitted to record on his attestation.
The lien of the mortgage antedated the claimant’s title, and its record was notice to him of the plaintiff’s incumbrance when he made the purchase. There was no error in admitting the mortgage in evidence, over plaintiff’s objection. The decision of the court was demanded by the evidence, in the case.
Judgment affirmed.